 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        RANDEL REELE CRANDALL,                         CASE NO. C18-5341RBL-TLF
 9
                              Plaintiff,               ORDER
10               v.

11      J WILLIAMS,

12                            Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. #31], recommending the DENIAL of Defendant Williams’s Motion for

16   Summary Judgment [Dkt. # 22]. Williams Objects to the R&R [Dkt. # 32], arguing that

17   Crandall’s claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994).

18      1. The Report and Recommendation is ADOPTED;

19      2. For the reasons articulated in the R&R, Defendant Williams’s Motion for Summary

20          Judgment is DENIED;

21

22

23

24


     ORDER - 1
 1      3. The Clerk shall send copies of this Order to the Williams’s last known address and to

 2         Magistrate Judge Fricke.

 3   IT IS SO ORDERED.

 4
           Dated this 3rd day of March, 2020.
 5

 6

 7
                                                        A
                                                        Ronald B. Leighton
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
